DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/08/2022 has been entered. Claims 1-21 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1 of “the lattice comprising a non-orthogonal lattice having a three-dimensional array of lattice segments having cells with centerlines extending nonorthogonal to the plane” is indefinite because it is unclear what part/feature applicant considers to be the claimed “centerlines.” Applicant’s specification (Para. 00107) discloses: “in the example illustrated, cells 852 have centerline 851 that extends between plates 44 and 46 as shown in FIG. 1, or between opposing faces of inner layer 842.” Figures 10A-10B of applicant’s drawings shows part number 851 (the claimed centerline) as being a middle of the cells (part number 852) in fig. 10a, and shows (in fig. 10b) part number 851 pointing towards, but not touching, part of the apparatus. For purposed of examination, the examiner will interpret the claimed “centerlines” to be a middle portion of the cells as shown in fig. 10A of applicant’s drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation in claim 3 of “at least one layer adhered to the first outer faceplate and the second outer faceplate” is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is noted that claim 2 (the claim from which claim 3 depends) recites “the head comprising an inner layer sandwiched between a first outer faceplate and a second outer faceplate.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippini (20160193793).

1 	Regarding claim 2, Filippini (Figures 1-15) teaches a pickleball paddle comprising: a handle (Fig. 6-9, Part No. 34) (Para. 0042); and a head (32) coupled to the handle, the head comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044-0045) sandwiched between a first outer faceplate and a second outer faceplate, the inner layer comprising a lattice (See Fig. 9), wherein at least portions of the handle, the inner layer, the first outer faceplate, and the second outer faceplate are integrally formed as a single unitary body (Para. 0019, 0037, 0045) , wherein the inner layer, the first outer face plate and the second outer faceplate are entirely formed as a single unitary body from a single material (Para. 0019, 0037, 0045).  


1 	Regarding claim 3, Filippini (Figures 1-15) teaches at least one 2layer (Fig. 9, Part No. 46) adhered to the first outer faceplate and the second outer faceplate (Para. 0044-0045).  
 	It is noted that the prior art of Filipini (Para. 0044) discloses: “in this step, the individually wrapped foam pieces 45 are placed side-by-side as indicated in FIG. 8C, and joined together to form a base or core structure 35, with vertical walls or ribs 46 between each foam core 38 formed by the bonded side portions of fibrous material wrapped around each core.” It is noted that Filipini (See Fig. 9; Para. 0044) teaches multiple “layers” as designated by part number 46 so that Filipini teaches the recitation in claim 2 of “an inner layer sandwiched between a first outer faceplate and a second outer faceplate” and the recitation in claim 3 of “at least one 2layer adhered to the first outer faceplate and the second outer faceplate.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-8, 13-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Filippini (20160193793) in view of Danchulis (3879035), or in the  alternative, under 35 U.S.C. 103 as being unpatentable over Filippini (20160193793) in view of Marvin (20170021248).

 	Regarding claim 1, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a handle (Fig. 6-9, Part No. 34) (Para. 0042); and 3a head (32) coupled to the handle (34), the head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate extending in a plane and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9), wherein at least portions of the handle, the inner 6layer, the first outer faceplate, and the second outer faceplate are integrally 7formed as a single unitary body (Para. 0044).  
 	Filippini does not teach the lattice comprising a non-orthogonal lattice having a three- dimensional array of lattice segments having cells with centerlines extending nonorthogonal to the plane.
 	Danchulis (Figures 1-5) teaches the lattice comprising a non-orthogonal lattice (Fig. 1, Part No. 11) (Col. 3, Lines 17-23) having a three-dimensional array of lattice segments having cells with centerlines extending nonorthogonal to the plane (8).
 	Marvin (Figures 1-8) teaches the lattice comprising a non-orthogonal lattice having a three-dimensional array of lattice segments having cells (Fig. 4, Part No. 54) with centerlines (Fig. 4, Part No. 52) extending nonorthogonal to the plane (Para. 0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with lattice segments having cells with centerlines extending nonorthogonal to the plane as taught by Danchulis as a means of providing a paddle with a lattice having walls that are perpendicular to the faceplates at substantially all points of contact therewith to distribute forces encountered in a paddle ball game and hence add to the useful life of a bat (Danchulis: Col. 3, Lines 12-23), and also as a means of simple substitution of one known element (a paddle having a lattice) for another ((a paddle having a lattice with cells with centerlines extending nonorthogonal to the plane) to obtain predictable result (a paddle for use in sports playing/training) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), or in the alternative to provide Filippini with lattice segments having cells with centerlines extending nonorthogonal to the plane as taught by Marvin as a means of proving a paddle with a lattice that is having centerlines that oblique to an axis of the paddle face plate so that the lattice forms a diamond shape (Marvin: Para. 0028).

 
1 	Regarding claim 5, the modified Filippini (Figures 1-15) teaches the handle comprises a 2handle core (Para. 0044) and a grip (Fig. 6, Part No. 34) joined to the handle core, the handle core being integrally 3formed with the inner layer, the first outer faceplate and the second outer 4faceplate as part of the single unitary body (Para. 0045).  


1 	Regarding claim 7, the modified Filippini (Figures 1-15) teaches the first outer faceplate 2has a first thickness 12A and the second outer faceplate has a second thickness 12B 3different than the first thickness (Para. 0039).  


1 	Regarding claim 8, the modified Filippini (Figures 1-15) teaches the head has a thickness that may be uniform or variable (Para. 0039, 0043) (though the actual dimension is not disclosed), and the material of the head inherently has a density (though the material is not disclosed).
 	The modified Filippini does not teach the head has a thickness 2of at least 0.25 inch and a density no greater than 0.5 g/cc.  
 	It is noted that the prior art of Filippini teaches a paddle head that may be uniform or variable (Para. 0039, 0043) (though the actual dimension is not disclosed), and the material of the head inherently has a density (though the material is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to provide the modified Filippini with the head has a thickness 2of at least 0.25 inch and a density no greater than 0.5 g/cc as a means of finding optimum or workable by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


1 	Regarding claim 13, the modified Filippini (Figures 1-15) teaches the lattice forms cells and 2wherein a portion of the cells are filled (Para. 0037).  


1 	Regarding claim 14, the modified Filippini (Figures 1-15) teaches a crossbeam (46) (Para. 0044) 2continuously extending through the handle and through the inner layer of the 3head, wherein the crossbeam is integrally formed as part of the single unitary 4body (Para. 0044-0045).  


1 	Regarding claim 15, the modified Filippini (Figures 1-15) teaches 2a first crossbeam extending from a first side edge of the handle through the inner layer of the head (See fig. 9); and 107Atty. Dkt. No.: WR-0296-US-NPa second crossbeam extending from a second side edge of the 5handle through the inner layer of the head (See Fig. 9) (Para. 0044-0045).  


1 	Regarding claim 18, the modified Filippini (Figures 1-15) teaches the handle comprises a 2second lattice (Para. 0044), the second lattice being integrally formed as part of the single 3unitary body (Para. 0044-0045).  


	Regarding claim 21, the modified Filippini (Figures 1-15) teaches the non-orthogonal lattice comprises a strut (Fig. 2, Part No. 10) that obliquely extends between the two outer faceplates (8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Danchulis further in view of Taylor (20180104555), or in the alternative, over Filippini in view of Marvin, further in view of Taylor (20180104555).

1 	Regarding claim 4, the modified Filippini (Figures 1-15) teaches the handle is integrally 3formed with the inner layer, the first outer faceplate and the second outer 4faceplate as part of the single unitary body (Para. 0045).
 	The modified Filippini does not teach the handle comprises an 2outwardly flared butt end. 
	Taylor (Figures 1-7) teaches the handle comprises an 2outwardly flared butt end (See fig. 5) (Para. 0009).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the handle comprises an 2outwardly flared butt end as taught by Taylor as a means simple substitution of one known element (a paddle having a handle) for another (a paddle having a handle with a flared butt end) to obtain predictable results (a paddle for sports) (Taylor: Para. 0009) (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Fox (20170136325).

1 	Regarding claim 6, Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a handle (Fig. 6-9, Part No. 34) (Para. 0042); and 3a head (32) coupled to the handle (34), the head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9), wherein at least portions of the handle, the inner 6layer, the first outer faceplate, and the second outer faceplate are integrally 7formed as a single unitary body (Para. 0044-0045).
	Filippini does not teach the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate and 106Atty. Dkt. No.: WR-0296-US-NPsecond fillets at second corners formed between the lattice and the second outer 4faceplate.  
 	Fox (Figures 1-6) teaches the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate and 106Atty. Dkt. No.: WR-0296-US-NPsecond fillets (See Fig. 1-2 and 4) at second corners formed between the lattice and the second outer 4faceplate (Para. 0034, 0036).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Filippini with the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate as taught by Fox as a means of providing a lattice of a paddle with material that rounds off an interior angle between two surfaces (Fox: Para. 0036). 

Claims 9, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Danchulis further in view of Marvin, or in the alternative, over Filippini in view of Marvin.1

 	Regarding claim 9, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2 3a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9)
 	The modified Filippini does not teach the lattice has a varying 2density in a direction parallel to a face of the first outer faceplate.  
 	Marvin (Figures 1-8) teaches the density or spacing of lattice at different portions of paddle may affect how a playing object such as a ball rebounds from the paddle (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the lattice has a varying 2density in a direction parallel to a face of the first outer faceplate as taught by Marvin as a means of varying the density of ribs at different portions of a paddle (Marvin: Para. 0032), and also as a means of finding optimum or workable ranges by routine experimentation (varying the density of a lattice of a paddle) (See:  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


1 	Regarding claim 12, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34). 
 	Filippini does not teach the head has a varying 2deflection characteristic across a face of the head.  
	Marvin (Figures 1-8) teaches the head has a varying 2deflection characteristic across a face of the head (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the head has a varying 2deflection characteristic across a face of the head as taught by Marvin as a means of providing a paddle with a sweet spot that results in greater velocity when an object is struck compared to other parts of the paddle (Marvin: Para. 0032).


1 	Regarding claim 19, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044)4, the 5inner layer comprising a lattice (See Fig. 9). 
 	the modified Filippini does not teach the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3lattice geometry different than the first lattice geometry.  
	Marvin (Figures 1-8) teaches the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3lattice geometry different than the first lattice geometry (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the lattice comprises a 2first portion having a first lattice geometry and a second portion having a second 3last geometry different than the first lattice geometry as taught by Marvin as a means of providing a paddle with a lattice having some curved or circular portions (Marvin: Para. 0032).


1 	Regarding claim 20, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044)4, the 5inner layer comprising a lattice (See Fig. 9). 
 	The modified Filippini does not teach the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice.
	Marvin (Figures 1-8) teaches the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice (Para. 0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the head comprises a first 2portion having a first lattice and a second portion having a second lattice different than the first lattice as taught by Marvin as a means of providing a paddle with a lattice having some curved or circular portions (Marvin: Para. 0032).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Danchulis further in view of Marvin, or in the alternative, over Filippini in view of Marvin further in view of Danchulis.1

1 	Regarding claim 11, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 2 3a head (34) comprising an inner layer (Fig. 9, Part No. 46) (Para. 0044) 4sandwiched between a first outer faceplate and a second outer faceplate, the 5inner layer comprising a lattice (See Fig. 9).
 	The modified Filippini does not teach the lattice comprises a 2honeycomb arrangement of unit cells.  
	Danchulis (Figures 1-5) teaches the lattice comprises a 2honeycomb arrangement of unit cells (Fig. 1, Part No. 11) (Col. 2, Lines 52-66).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filipini with the lattice comprises a 2honeycomb arrangement of unit cells as taught by Danchulis as a means of providing a paddle with material that is sufficiently lightweight to be employed in the playing of paddle ball and have sufficient strength to withstand the impact involved in the game to distribute forces encountered in a paddle ball game (Danchulis: Col. 2, Lines 62-67; Col. 3, Lines 12-16).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Filippini in view of Danchulis, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Filipini in view of Marvin further in view of Danchulis.1

1 	Regarding claim 16, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34).  
 	The modified Filippini does not teach a bumper 2continuously extending along an edge of the head and along opposite side edges 3of the handle.
 	Danchulis (Figures 1-5) teaches a bumper (20) 2continuously extending along an edge of the head and along opposite side edges 3of the handle (Col. 3, Lines 47-54; Col. 4, Lines 20-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with a bumper 2continuously extending along an edge of the head and along opposite side edges 3of the handle as taught by Danchulis as a means of providing a sports paddle with a workable material able to be bent or worked such that it conforms with the bat construction generally (Danchulis: Col. 3, Lines 47-54; Col. 4, Lines 20-42).


1 	Regarding claim 17, the modified Filippini (Figures 1-15) teaches a pickleball paddle comprising: 3a head (32) coupled to the handle (34).  
 	The modified Filippini does not teach the bumper is integrally 2formed as part of the single unitary body.  
	Danchulis (Figures 1-5) teaches the bumper (20) 2 is integrally 2formed as part of the single unitary body (Col. 4, Lines 32-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Filippini with the bumper is integrally 2formed as part of the single unitary body as taught by Danchulis as a means of providing making a paddle construction integral (Danchulis: Col. 4, Lines 32-42).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Filipini does not teach the recitation in claim 2 of “wherein at least portions of the handle, the inner layer, the first outer faceplate, and the second outer faceplate are integrally formed as a single unitary body,” it is noted that Filippini teaches at least portions of the handle (Fig. 6-9, Part No. 34) (Para. 0042), the inner layer (Fig. 9, Part No. 46) (Para. 0044-0045), the first outer faceplate (32), and the second outer faceplate (32) are integrally formed as a single unitary body (Para. 0045). Applicant argues that Filippini teaches a core formed of a different material, This is not found persuasive because the “inner layer” of Filippini is designated by part number 46 (not the core material applicant argues).

 	Regarding applicant’s argument that the prior art does not teach the recitation in claim 6 of “the lattice comprises first fillets at first corners formed between the lattice and the first outer faceplate and second fillets at second corners formed between the lattice and the second outer faceplate,” it is noted that applicant’s specification (Para. 00104) discloses: “as further shown by FIG. 9E, junctures between lattice 750-2 and the integrally formed faceplates 744 and 746 include fillets 751 which are located in the corners between lattice 750-2 and the opposite faceplates 744 and 746.” It is noted that the claimed “first fillet” and “second fillet” are V-shaped corners formed by the lattice at the faceplates (as disclosed by applicant’s specification (para. 00104) and drawings (fig. 9F)). Fox (Para. 0034) discloses: “in FIG. 2B, the cells are a triangular, non-hexagonal shape.” It is noted that the prior art of Fox teaches V-shaped corners formed by the lattice (See Fig. 2B of Fox). The claimed first and second “fillet” are not structurally different from the first and second “fillet” of Fox.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711              
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711